El Juez Asociado Señor Estrella Martínez
emitió la opinión del Tribunal.
A partir de la aprobación de las Reglas de Procedi-miento Civil de 2009, este Tribunal incorporó un cambio sustancial cuando se presentan mociones que interrumpen los términos para acudir en alzada ante un tribunal de mayor jerarquía. Particularmente, se impone la presenta-ción conjunta de este tipo de mociones y la resolución de igual manera, con el fin de crear un término único para ir en alzada.
*247En innumerables ocasiones, hemos advertido que la no-tificación de los dictámenes de los distintos foros judiciales tiene que ser adecuada. A estos fines, no hemos vacilado en sostener que la notificación ha de realizarse en el formula-rio correcto. Sin embargo, luego de aprobadas las reglas procesales de 2009, resulta necesario pautar cómo debe re-alizarse la notificación del dictamen judicial en aquellas instancias en las que se solicitaron, de forma conjunta, las mociones interruptoras de los términos para acudir en alzada.
I
Los hechos relevantes a la controversia ante nuestra consideración se remiten a dos dictámenes emitidos por el Tribunal de Primera Instancia. El primero, una sentencia emitida el 3 de febrero de 2015, archivada en autos el 10 de febrero del mismo año, mediante la cual el foro primario declaró roto y disuelto el vínculo matrimonial entre la Sra. Myrna E. Berrios Fernández (señora Berrios Fernández) y el Sr. Hiram Vázquez Botet (señor Vázquez Botet) por la causal de ruptura irreparable. (1) El segundo, una resolu-ción emitida y notificada en la misma fecha, en la cual se declaró “no ha lugar” a una petición de la señora Berrios Fernández para concederle una cantidad adicional de pen-sión pendente lite. Empero, el foro primario, al considerar que el dinero recibido por la señora Berrios Fernández atiende estrictamente lo relacionado a proveerle recursos necesarios para vivir, le concedió $10,000. Ambos dictáme-nes fueron notificados en el Formulario OAT-704 para no-tificar sentencias finales o parciales.
Oportunamente, en desacuerdo con los dictámenes, el 25 de febrero de 2015, la señora Berrios Fernández pre-*248sentó la Moción solicitando determinaciones de hechos adi-cionales, la Moción de reconsideración sobre la causal de divorcio y la Moción solicitando determinaciones de hechos adicionales y moción de reconsideración sobre alimentos “pendente lite”. Así, solicitó determinaciones de hechos adi-cionales y reconsideración para cada una de las decisiones emitidas.
En atención a las referidas solicitudes, el 25 de marzo de 2015, notificada el 6 de abril de 2015, el Tribunal de Primera Instancia atendió las mociones presentadas y las declaró “no ha lugar”. Para ello, se limitó a utilizar el For-mulario OAT-082, disponible para la notificación de ar-chivo en autos de la resolución de una moción de reconsi-deración y, a su vez, en el Formulario OAT-750 para notificar resoluciones y órdenes.(2)
Por su parte, el 5 de mayo de 2015, la señora Berríos Fernández presentó una moción en la que solicitó al foro primario que emitiera su decisión con relación a las solici-tudes de determinaciones de hechos que presentó en tomo a la sentencia de divorcio y a los alimentos pendente lite. Ello, bajo el entendido de que el Tribunal de Primera Ins-tancia dispuso solamente de las mociones de reconsidera-ción presentadas, pero guardó silencio respecto a las soli-citudes de determinaciones de hechos adicionales. La señora Berríos Fernández sostuvo que las decisiones sobre las mociones de determinaciones de hechos adicionales re-quieren ser notificadas en el Formulario OAT-687, formu-lario para la notificación de resoluciones de determinacio-nes de hechos iniciales o adicionales.
A estos efectos, el Tribunal de Primera Instancia proce-dió a emitir la Resolución de 12 de mayo de 2015, notifi-cada el 18 de mayo de 2015, en la que determinó como sigue:
*249Nada que disponer. El día 25 de marzo de 2015 este Tribunal determinó, en un solo escrito conforme la Regla 43.1 de Procedimiento Civil, NO HA LUGAR la moción titulada “Moción solicitando Determinaciones de Hechos Adicionales y Moción de Reconsideración sobre Causal de Divorcio”, determinación que fue notificada el día 6 de abril de 2015 mediante el formu-lario OAT 082. Así mismo, el día 25 de marzo de 2015 este Tribunal determinó NO HA LUGAR [a] la “Moción solicitando Determinaciones de Hechos Adicionales y Moción de Reconsi-deración sobre Alimentos Pendente Lite” la cual fue notificada el día 6 de abril de 2015 mediante el formulario OAT 082. Apéndice, pág. 397.(3)
A partir de esta notificación, la señora Berrios Fernán-dez acudió al Tribunal de Apelaciones y presentó su apela-ción el 17 de junio de 2015. En esta señaló mía serie de errores relacionados con la sentencia de divorcio emitida por el Tribunal de Primera Instancia y su reclamo para la concesión de alimentos “pendente lite”.
De inmediato, el señor Vázquez Botet solicitó la deses-timación del recurso ante el Tribunal de Apelaciones por falta de jurisdicción. Este reclamó que el recurso presen-tado era tardío. Argüyó que los términos comenzaron a transcurrir el 6 de abril de 2015 cuando el Tribunal de Primera Instancia notificó su dictamen en el Formulario OAT-082. El señor Vázquez Botet argüyó que esa notifica-ción es suficiente, pues el formulario advierte a las partes de su derecho a ir en alzada.
El Tribunal de Apelaciones atendió la solicitud de des-estimación mediante la Sentencia del 14 de julio de 2015, archivada en autos al día siguiente. El foro apelativo inter-medio desestimó por prematuro el recurso presentado por la señora Berrios Fernández y ordenó la notificación de los dictámenes sobre las solicitudes de determinaciones de he-chos adicionales mediante el Formulario OAT-687.(4) Fun-*250damentó su curso decisorio en que el Tribunal de Primera Instancia no dispuso de las mociones de determinaciones de hechos adicionales, ya que no emitió notificación alguna en el Formulario OAT-687 correspondiente, lo que conllevó el que no se reanudara el término para acudir en alzada. (5)
En desacuerdo, el señor Vázquez Botet acudió ante este Tribunal. Este sostiene que erró el Tribunal de Apelaciones en su determinación, ya que la notificación mediante el Formulario OAT-082 es suficiente, porque esta le advierte a la señora Berrios Fernández su derecho a solicitar la revisión o apelación.
Trabada de esta forma la controversia, emitimos una Resolución el 3 de noviembre de 2015 ordenando a la se-ñora Berrios Fernández que mostrara causa por la cual no procedía modificar la sentencia emitida por el Tribunal de Apelaciones, a los fines de ordenar la notificación simultá-nea de los dictámenes sobre todos los asuntos en los corres-pondientes formularios. Con el beneficio de su comparecen-cia, este Tribunal procede a resolver la controversia ante nuestra consideración.
h—i
 Como es sabido, un ordenado sistema judicial re-quiere que la notificación de las órdenes, resoluciones y sen-tencias sea de forma adecuada. Bco. Popular v. Andino Solis, 192 DPR 172, 183 (2015). El debido proceso de ley, en su vertiente procesal, así lo exige. Dávila Pollock et als. v. R.F. Mortgage, 182 DPR 86, 94 (2011). La incorrecta notificación de los dictámenes emitidos por los tribunales atenta contra los derechos de las partes al privarles de cuestionar el dic-tamen emitido y causarles demoras e impedimentos en el *251proceso judicial. Id.; Río Const. Corp. v. Mun. de Caguas, 155 DPR 394, 405-406 (2001); Falcón Padilla v. Maldonado Quirós, 138 DPR 983, 993 (1995). Véase, además, J.A. Cuevas Segarra, Tratado de derecho procesal civil, 2da ed., San Juan, Pubs JTS, 2011, T. IV, págs. 1358-1359. En consecuencia, la falta de una correcta notificación incide en las garantías del debido proceso de ley. R & G Mortgage v. Arroyo Torres y otros, 180 DPR 511, 520 (2010); Caro v. Cardona, 158 DPR 592, 599-600 (2003).
De igual forma, si no se cumple con el trámite de notificación adecuado, la sentencia no surte efecto ni podrá ser ejecutada. Falcón Padilla v. Maldonado Quirós, supra, pág. 990. No podemos olvidar que nuestras reglas procesa-les disponen claramente que “[l]a sentencia no surtirá efecto hasta archivarse en autos copia de su notificación a todas las partes y el término para apelar empezará a transcurrir a partir de la fecha de dicho archivo”. 32 LPRA Ap. V, R. 46.
Ahora bien, ese término puede ser interrumpido por la oportuna presentación, entre otras, de una moción para enmendar o hacer determinaciones de hechos iniciales o adicionales o por una moción de reconsideración que cumpla con los requisitos establecidos por las reglas procesales. Véanse: Reglas 52.2, 43.1 y 47 de Procedimiento Civil de 2009 (32 LPRA Ap. V). De ahí la importancia de que las determinaciones sobre estos asuntos sean, igualmente, no-tificados de forma correcta, pues es a partir del archivo en autos de la notificación sobre la determinación de una mo-ción de determinaciones de hechos iniciales o adicionales o de la reconsideración que comienzan a transcurrir nueva-mente los términos para ir en alzada. Plan Salud Unión v. Seaboard Sur Co., 182 DPR 714, 716 (2011).
Ante la inminente importancia de que la notificación sea adecuada, y con el fin de proteger los derechos apelativos de las partes, la Oficina de Administración de los Tribunales diseñó unos formularios especializados que precisan el *252asunto que el tribunal concretamente atiende y, a su vez, expresan cuáles notificaciones tienen el efecto de iniciar el término para acudir en apelación o revisión; en lo atinente al recurso ante nos, el Formulario OAT-082 —titulado Noti-ficación de archivo en autos de la resolución de moción de reconsideración— y el Formulario OAT-687 —titulado Noti-ficación de resolución de determinaciones de hechos iniciales o adicionales—. En ambos formularios se expresa que la parte peijudicada puede presentar un recurso de apelación al haberse archivado en autos copia del dictamen emitido por el tribunal. Además, existe el Formulario OAT-750, que se utiliza para notificación de resoluciones y órdenes, y el cual no contiene aviso alguno sobre el término para acudir al tribunal de mayor jerarquía, ya que la disposición de un asunto interlocutorio no pone fin al trámite judicial.
A fin de que la garantía de un debido proceso de ley, en su vertiente procesal, no quede relajada e incum-plida, hemos advertido consecuentemente que la relevan-cia de estos formularios consiste en que a través de ellos se moldean uniformemente los principios establecidos en las reglas procesales, a tal grado que este Tribunal no ha va-cilado, en ocasión anterior y vigentes las Reglas de Proce-dimiento Civil de 1979, en atender normativamente asun-tos relacionados con el efecto de notificar los dictámenes judiciales mediante el formulario administrativo incorrecto. Río Const. v. Mun. de Caguas, supra. En Dávila Pollock et als. v. R.F. Mortgage, supra, precisamos que cuando se trata de una resolución u orden sobre una mo-ción de determinaciones de hechos y conclusiones de dere-cho adicionales, que dispone finalmente del asunto presen-tado ante el tribunal, debe notificarse en el formulario creado para ello, es decir, el Formulario OAT-687. Id., pág. 96, Ello, pues este advierte a la parte su derecho a acudir ante el tribunal de mayor jerarquía. Posteriormente, inter-pretamos que esa norma aplica de igual forma cuando se resuelve una moción de reconsideración, por lo que el die-*253tamen en cuanto a esta debe ser notificado en el Formula-rio OAT-082. Plan Salud Unión v. Seaboard Sur. Co., supra, págs. 723-724.
Empero, y aunque este Tribunal advirtió que la norma pautada acerca de utilizar el formulario incorrecto para notificar una resolución que reinicia el término para apelar "aplica por igual a los casos tramitados según las Reglas de Procedimiento Civil de 2009” —Plan Salud Unión v. Seaboard Sur. Co., supra, pág. 719— nos corresponde elucidar cuál es el formulario adecuado para disponer de una mo-ción de determinaciones de hechos y conclusiones de dere-cho adicionales y una moción de reconsideración presenta-das conjuntamente. Esta situación ha causado un sinnúmero de dictámenes ante el Tribunal de Apelaciones y ha provocado la confusión de las partes, y la erogación de sus fondos para intentar hacer valer sus derechos.
I—i f—i
Las Reglas de Procedimiento Civil de 2009 intro-dujeron un cambio sustancial con relación a los recursos postsentencia que interrumpen los términos para apelar. En concreto, la Regla 43.1 de Procedimiento Civil de 2009 estableció que “[s]i una parte interesa presentar una mo-ción de enmiendas o determinaciones iniciales o adiciona-les, reconsideración o de nuevo juicio, éstas deberán presen-tarse en un solo escrito y el tribunal resolverá de igual manera”. (Énfasis suplido). 32 LPRA Ap. V.
Del Informe de las Reglas de Procedimiento Civil surge la razón para el cambio procesal:
El Comité enmendó la regla para aclarar que si una parte desea presentar una solicitud al amparo de esta regla, y tam-bién interesa presentar una moción de reconsideración o de nuevo juicio deberá presentarlas en un solo escrito. Este cam-bio se realiza a los fines de evitar que las partes presenten escritos separadamente con miras a, entre otros motivos, suspender los términos. La regla también dispone que el tribunal *254deberá resolver de la misma forma, es decir, deberá emitir una sola resolución resolviendo todas las cuestiones presentadas, de modo que empiece a transcurrir un único nuevo término. (Énfasis suplido). Informe de Reglas de Procedimiento Civil, Comité Asesor Permanente de las Reglas de Procedimiento Civil, Secretariado de Conferencia Judicial y Notarial, 2007, pág. 524.
De lo expuesto, destaca que tanto la presentación de las mociones con efecto interruptor del plazo para acudir en alzada como las determinaciones en cuanto a estas deben hacerse simultáneamente. Con ello, se salvaguardan las garantías procesales que tienen las partes y su derecho a un debido proceso de ley. Esa concomitancia promueve que todas las partes sean debidamente notificadas del término único en el cual podrán instar un recurso de revisión o apelación.
A pesar de la referida enmienda, y de los intentos de la Rama Judicial para proteger el derecho de las partes a cuestionar los dictámenes emitidos por los tribunales, evi-tar las desestimaciones de los recursos presentados por es-tas y propender un mayor acceso a la justicia, aún no se han atemperado los formularios de notificación utilizados por las Secretarías de los tribunales para atender aquellas situaciones en las cuales, por imperativo de la regla proce-sal, se deben presentar los remedios postsentencia en un solo escrito. Esto ha provocado la desestimación de un sin-número de recursos, la incongruencia de dictámenes, nu-merosas notificaciones por parte del foro de primera ins-tancia, y el dispendio de recursos económicos por las partes que acuden a nuestro sistema de justicia en busca de un remedio justo, económico y rápido.
La dicotomía forma-sustancia para atender las garan-tías de una adecuada notificación sencillamente constitu-yen una falacia. Ello, pues la correcta notificación de un dictamen constituye un asunto sustancial y no meramente formal que resulta trascendental para que comiencen a transcurrir los términos para que una parte pueda acudir *255en alzada. En la actualidad, no existe un formulario único que incorpore el dictamen emitido por el Tribunal de Pri-mera Instancia cuando se presenta una moción de reconsi-deración y una solicitud de determinaciones de hechos ini-ciales o adicionales conjuntamente, según lo requiere la Regla 43.1 de Procedimiento Civil de 2009, supra. La au-sencia de ese formulario ha causado confusión entre las partes, al no poder constatar si en efecto el foro primario dispuso de la totalidad de los asuntos presentados, como ordena la Regla 43.1 de Procedimiento Civil de 2009, supra.(6) La adjudicación de una moción de reconsideración y de una solicitud de determinaciones de hechos iniciales o adicionales es de gran envergadura al debido proceso de ley, pues esta incide en los términos que poseen las partes para acudir en alzada. A la luz del trámite descrito en este caso, no podemos presumir ni asumir que el tribunal actuó conforme dispone una regla procesal al atender el asunto ante su consideración. Debemos recordar que en un sinnú-mero de ocasiones atendemos controversias debido a que los foros de instancia no actuaron conforme a las disposi-ciones procesales, las cuales requieren nuestra intervención. Ante tal realidad, no podemos tomar liviana-mente la función que cumplen los formularios creados por la Oficina de la Administración de los Tribunales. Máxime en aquellas ocasiones, como las del presente caso, en las cuales al examinar la determinación emitida por el foro recurrido solo consta un mero “no ha lugar”, sin otra espe-cificación en cuanto a lo que el foro primario atendió, salvo la referencia que consta en el formulario empleado para la notificación del dictamen emitido.
Tal desasosiego incrementa cuando, a su vez, también se remite el Formulario OAT-750 que se utiliza para la notificación de resoluciones y órdenes que no finalizan los *256asuntos ante la consideración del tribunal. En consecuen-cia, las partes no tienen la certeza de si existe o no algún asunto pendiente ante el Tribunal de Primera Instancia y cuándo procede acudir en alzada.
Por otra parte, no podemos perder de perspectiva que aunque ambos formularios —el Formulario OAT-082 y el Formulario OAT-687— advierten el derecho de una parte perjudicada a presentar el recurso de apelación co-rrespondiente, estos están diseñados y señalan concreta-mente la moción que el Tribunal de Primera Instancia atiende. Igualmente, estos formularios fueron creados se-gún el andamiaje de las antiguas reglas procesales que no requerían la presentación conjunta de este tipo de mocio-nes, por lo que, como norma general, estas eran presenta-das separadamente. Como advertimos en Plan Salud Unión v. Seaboard Sur. Co., supra, “el efecto de la utiliza-ción del formulario incorrecto para notificar una resolución que reinicia el término para apelar aplica por igual a los casos tramitados según las Reglas de Procedimiento Civil de 2009”. Íd., pág. 719. Esto implica que ante la ausencia de la creación de un formulario adecuado que incorpore los cambios correspondientes al sistema para aquellas instan-cias en las que una parte presente en forma coetánea una moción de reconsideración y una moción de determinacio-nes de hechos iniciales o adicionales, conforme dispone la Regla 43.1, supra, procede que se notifique simultánea-mente el Formulario OAT-082, que atiende la moción de reconsideración presentada, y el Formulario OAT-687, que dispone sobre la moción de determinaciones de hechos ini-ciales o adicionales. El propósito y el mandato contenido en la Regla 43.1, supra, así lo requiere, con el fin de que exista un término único para instar un recurso de revisión o ape-lación en estas instancias.
*257IV
En el caso ante este Tribunal, los hechos demuestran que la parte presentó dos mociones en las que solicitó con-juntamente reconsideración y determinaciones de hechos iniciales o adicionales en cuanto a los dictámenes emitidos por el Tribunal de Primera Instancia. Al disponer de estas, el foro primario notificó su determinación de “no ha lugar” mediante el Formulario OAT-082 para reconsideraciones y el Formulario OAT-750 para resoluciones y órdenes. Así las cosas, no existe una notificación ni referencia en cuanto a la disposición de la moción de determinaciones de hechos adicionales o iniciales presentada simultáneamente. Esta debía ser notificada en el Formulario OAT-687 dispuesto para ello.
Como corolario, la señora Berríos Fernández desconocía si, en efecto, el Tribunal de Primera Instancia atendió o no la moción de determinaciones de hechos iniciales o adicio-nales presentada por ella. Con el fin de elucidar sus dudas, solicitó al foro primario que atendiera las mociones presentadas. El Tribunal de Primera Instancia emitió la Resolución de 12 de mayo de 2015, en la cual aclaró que había determinado “no ha lugar” a las solicitudes y lo no-tificó en el Formulario OAT-082 cuando atendió la moción de reconsideración. Es de esta Resolución que la señora Berríos Fernández acudió ante el Tribunal de Apelaciones.
Al atender el recurso, el foro apelativo intermedio se percató de la falta de notificación de la disposición de las mociones sobre determinaciones iniciales o adicionales de hecho en el Formulario OAT-687, por lo que procedió a des-estimar por prematuro el recurso instado y ordenó la noti-ficación de esos dictámenes en el formulario correspondiente. No obstante, por no contar con el benefi-cio de un formulario único ni conocer lo pautado en esta Opinión, el Tribunal de Apelaciones no ordenó la notifica-*258ción simultánea de ambos formularios: el Formulario OAT-082 y el Formulario OAT-687. Como hemos establecido, solo debe existir un término único para poder instar un recurso de revisión. (7) Por ser esto así, lo que procede es la notificación simultánea de ambas determinaciones: la rela-cionada con la moción de reconsideración en el Formulario OAT-082 y la de la moción de determinaciones de hechos iniciales o adicionales en el Formulario OAT-687.
En vista de lo anterior, aún no se ha notificado correc-tamente la disposición de las mociones presentadas por la señora Berríos Fernández ante el Tribunal de Primera Instancia. Por ende, procede que se ordene la notificación coetánea del Formulario OAT-082 —que declara “no ha lu-gar” las solicitudes de reconsideración— y el Formulario OAT-687 —que dispone de las solicitudes de las mociones de determinaciones de hechos iniciales o adicionales— pre-sentadas por la señora Berríos Fernández.
V
Por los fundamentos que anteceden, se expide el recurso de “certiorari” presentado ante nuestra consideración y se modifica la sentencia emitida por el Tribunal de Apelaciones. A estos efectos, se ordena al Tribunal de Pri-mera Instancia la notificación de los dictámenes emitidos con relación a las solicitudes presentadas por la señora Be-rríos Fernández. La decisión concerniente a las mociones de reconsideración debe ser notificada mediante el Formulario OAT-082 y las mociones de determinaciones de hechos adi-*259dónales en el Formulario OAT-687, simultáneamente. A partir de esa fecha, y conforme a lo aquí dispuesto, comen-zarán a transcurrir los términos para acudir en alzada.
La Jueza Presidenta Oronoz Rodríguez disintió con una opinión escrita. La Juez Asociada Señora Rodríguez Rodrí-guez disintió con una opinión escrita. El Juez Asociado Se-ñor Colón Pérez disintió con una opinión escrita, a la que se unieron la Juez Asociada Señora Rodríguez Rodríguez y el Juez Asociado Señor Feliberti Cintrón.

 La Sra. Myrna E. Berrios Fernández interpuso una demanda de divorcio por la causal de trato cruel y el Sr. Hiram Vázquez Botet incoó una reconvención por la causal de ruptura irreparable.


 El foro primario notificó por separado los dictámenes con relación a las dos mociones presentadas por la señora Berríos Fernández.


 La Resolución fue notificada en el Formulario OAT-750 para Resoluciones y Órdenes.


 La juez García García disintió por entender que el Tribunal de Apelaciones tenía jurisdicción para entender en los méritos de la controversia.


 Posterior a esa determinación, la señora Berrios Fernández solicitó al Tribunal de Primera Instancia la notificación de la disposición sobre las mociones de de-terminaciones de hechos adicionales en el Formulario OAT-687. El foro primario así lo hizo el 27 de julio de 2015,


 Incluso, hemos advertido de innumerables recursos en los cuales el Tribunal de Primera Instancia declara expresamente que provee “no ha lugar” a la moción de reconsideración, pero nada dispone sobre la moción de determinaciones de hechos adicionales o iniciales presentada conjuntamente, o viceversa,


 Tomamos conocimiento de la promulgación de la Orden Administrativa OAJP-2016-002 de 15 de agosto de 2016, decretada por la Jueza Presidenta Oronoz Rodríguez, mediante la cual implanta el módulo NET como proyecto piloto en el Centro Judicial de Carolina. El propósito primordial de la citada orden administra-tiva es maximizar el uso de los recursos tecnológicos para las notificaciones electrónicas. Además, se ha constituido un comité en la Oficina de Administración de los Tribunales para que trabaje en la elaboración de una efectiva solución a la au-sencia de un formulario único, Empero, hasta que ello no sea permanente y unifor-memente adoptado, este Tribunal tiene que adjudicar las controversias a base de las realidades que tiene ante sí, sin afectar los derechos de las partes.